United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1466
                                    ___________

Patrick Haltiwanger,                    *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Max Mobley, Deputy Director,            * Eastern District of Arkansas
Arkansas Department of Correction;      *
S. Goldman, Nurse, Maximum              *      [UNPUBLISHED]
Security Unit, Arkansas Department      *
of Correction; L. Engstrom, Nurse,      *
Maximum Security Unit, Arkansas         *
Department of Correction,               *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: August 18, 2000

                                Filed: September 25, 2000
                                    ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.            ___________

PER CURIAM.

       Arkansas inmate Patrick Haltiwanger appeals from the final judgment entered
in the District Court for the Eastern District of Arkansas, dismissing without prejudice
his 42 U.S.C. § 1983 action prior to service and pursuant to 28 U.S.C. § 1915A(b)(1)
for failure to state a claim. Haltiwanger filed this action against Arkansas Department
of Correction Deputy Director of Health Max Mobley and Tucker Maximum Security
Unit Nurses S. Goldman and L. Engstrom, claiming that they were deliberately
indifferent to his serious medical needs and that Mobley’s delay in responding to his
grievances denied him due process. For the reasons discussed below, we affirm in part,
reverse in part, and remand.

       We review § 1915A(b)(1) dismissals de novo. See Cooper v. Schriro, 189 F.3d
781, 783 (8th Cir. 1999) (per curiam). We conclude that Haltiwanger failed to state a
due process claim against Mobley for not responding sooner to his grievances, and we
affirm the dismissal of this claim. See Hughes v. Lee County Dist. Court, 9 F.3d 1366,
1367 (8th Cir.1993) (assertion that state violated its own procedural guidelines does
not state federal claim).

       We reverse, however, the dismissal of Haltiwanger’s Eighth Amendment
deliberate indifference claim. We conclude Haltiwanger stated a claim, because he
alleged facts showing defendants knew of, yet deliberately disregarded, his serious
medical needs. See Dulany v. Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997).
Construing his pro se complaint liberally, see Haines v. Kerner, 404 U.S. 519, 520
(1972) (per curiam), and accepting the allegations as true, cf. Springdale Educ. Ass’n
v. Springdale Sch. Dist., 133 F.3d 649, 651 (8th Cir. 1998) (review of Fed. R. Civ. P.
12(b)(6) dismissals for failure to state claim), it appears Haltiwanger did not receive his
blood pressure medication one day when Goldman did not run a scheduled pill call, and
his blood pressure rose as a result. Goldman thereafter periodically refused to give him
his medication and attempted to give him the wrong medication in retaliation for his
rejecting her sexual advances. Mobley and Engstrom failed to rectify this situation,
despite Haltiwanger’s repeated grievances, in that Goldman continued to deprive him
of his medication. See Estelle v. Gamble, 429 U.S. 97, 104-05 (1976) (deliberate
indifference includes intentional interference with prescribed treatment); see also
Wakefield v. Thompson, 177 F.3d 1160, 1165 (9th Cir. 1999) (allegation that prison

                                           -2-
official has ignored instructions of prisoner’s treating physician by not dispensing
prescribed medication is sufficient to state deliberate indifference claim); Hudson v.
McHugh, 148 F.3d 859, 863-64 (7th Cir. 1998) (where inmate alleged jail intake
officers and nurse knew about his epilepsy, knew he was not getting his prescribed
medication, and did nothing about it despite his repeated requests, inmate stated Eighth
Amendment claim). We do not construe Haltiwanger’s allegations of sexual
harassment and retaliation as separate claims, but as part of his deliberate indifference
claim against Goldman. On remand, Haltiwanger should be permitted to develop these
allegations as they relate to the issue of deliberateness.

      Accordingly, we affirm in part, reverse in part, and remand for further
proceedings consistent with this opinion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-